Title: To Benjamin Franklin from Vergennes, 29 June 1781
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


A Versailles le 29. Juin 1781.
J’ai reçu, M, la lettre que vous m’avez fait l’hr de m’ecrire le 27. de ce mois, et à laquelle étoit jointe celle que vous a addressée M. Hartley. Je vois que cet anglais à le desir de venir en france pour avoir des entretiens politiques avec vous, et vous voulez bien me consulter sur la réponse que vous avez à lui faire.
Vous êtes trop èclairé, M, pour ne point sentir de vous même que ce ne sera jamais avec des négociateurs volontaires et non autorisés que la paix pourra être faite ni même facilitée, et qu’en les écoutant on risque de Se compromettre en pure perte en leur fournissant matiére à des paragraphes de gazettes ou a des déclamations parlementaires. Je pense donc, M, que vous ferez trés-bien d’eluder l’offre de M. Hartley; à moins qu’il ne vous assûre positivement qu’il a mission de la part du Ministère anglais; ce qui est d’autant moins probable, que la Cour de Londres a la première provoqué la médiation des deux Cours iles. [imperiales] et qu’elle n’est pas assez incorrecte pour vouloir établir une négociation clandestine avec vous. Si cependant, contre toute raison M. Hartley Se disoit avoüé par le ministere Brque., je pense que vous pourriez l’ecouter Sans inconvénient, les puissances médiatrices n’ayant encore fait aucune ouverture ni invitation au Congrès; et Si vous recevez une réponse affirmative, je ne ferai aucune difficulté à vous envoyer le passeport que M. Hartley demande.
M. franklin
